Title: To George Washington from Jacob Duché, 5 August 1775
From: Duché, Jacob
To: Washington, George



Sir
Philadelphia, August 5th 1775

You will find by the inclosed, that I have taken the Liberty to inscribe to you a Sermon, which I lately preached to the First Battalion of our City commanded by Col. Dickinson; not doubting, but under the Sanction of your name, it will meet with the Public Candour.
If the Manner in which I have treated the Subject should have the least good Influence upon the Hearts & Actions of the Military Freemen of America, or should add one more virtuous Motive to those, by which, I trust, they are already actuated, it will be the best Return I can receive from my Fellow-Citizens, for this little Labour of Love.
I have long been an Admirer of your amiable Character, and was glad of this Opportunity of paying you my little Tribute of Respect.
My Prayers are continually for you, and the brave Troops under your Command. O my dear General! Would to God a speedy and happy Reconciliation could be accomplished without the Effusion of one more Drop of valuable Blood[.] I know well, that your Humanity, and Christian Meekness, would ever

prompt you to form the same benevolent Wish; and that the Love of Military Glory will in your Breast always give Way to the Love of Peace, when it can be virtuously and honourably obtained.
May Heaven crown all your truly Patriotic Undertakings with Success, cover your Head in the Day of Danger, and restore you unhurt to the Arms of your friends and your Country. I am, with the sincerest Esteem & Veneration Your Excellency’s most obedient Humble Servant

Jacob Duché

